Order entered May 9, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00013-CR

                                CHARLES ALLEN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-60768-U

                                           ORDER
         The Court GRANTS appellant’s May 7, 2013 motion to file appellant’s supplemental

brief.

         We ORDER the Clerk of the Court to file the supplemental brief tendered as of the date

of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE